DETAILED ACTION
This office action is in response to RCE filed on 3/3/2021.
Claims 2, 3, 11 and 12 are cancelled.
Claims 1, 6 – 8, 10, 13, 15 and 16 are amended.
Claims 1, 4, 6 – 10, 13, 15 and 16 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 6 – 10, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj (US 20150120807, prior art part of IDS dated 12/20/2019), in view of Kanigicherla et al (US 20140032810, hereinafter Kanigicherla), in view of Burch et al (US 20110231840, hereinafter Burch), and further in view of Banerjee et al (US 20180307508, hereinafter Banerjee).

As per claim 1, Bharadwaj discloses: A method of controlling, by a server, access of an application, the method comprising: 
receiving, from a user device, a request to access a hybrid operating system interface (HOSI) for managing at least one application executed respectively on different operating systems (OSs), wherein the request to access the HOSI comprises identification information of the application corresponding to the received request, from among the at least one application; (Bharadwaj [0023]: “the method 400 includes providing a list of remote applications installed in the OS's of the server 104 in a cloud, where each local application generates a remote graphical view. Each server 104 can include different applications associated with the multiple OS's… allowing a user of the client device 102 to select one more remote application from the list of remote applications. The user can select one or more remote application from the client device 102, such as to launch or interact with the application”.)
authenticating the user device based on the received request to access the HOSI; (Bharadwaj [0016]: “Prior to connecting with the server 104, user of the client device 102 may submit user credentials to the connection broker 106 in a secure manner and the connection broker 106 forwards them onto the server 104 hosting a session so that the user can be logged into the remote session without entering the credentials again”.)
determining, based on the identification information, the application corresponding to the request received from the device, from among the at least one application, when the user device is authenticated; (Bharadwaj [0023]: “the method 400 includes providing a list of remote applications installed in the OS's of the server 104 in a cloud, where each local application generates a remote graphical view. Each server 104 can include different applications associated with the multiple OS's… allowing a user of the client device 102 to select one more remote application from the list of remote applications. The user can select one or more remote application from the client device 102, such as to launch or interact with the application”.)
and transmitting, to the user device, data based on whether the instance of the determined application is activated on the OS instance of the server, and transmitting a user interface (UI) corresponding to the instance of the determined application corresponding to the received request to the user device, (Bharadwaj [0023]: “displaying an integrated view on the client device 102. The integrated view described herein can include the remote graphical view associated with the remotely launched application along with the graphical views of local application installed in the OS of the client device 102”.)


determining whether an instance of the determined application is activated on an OS instance of the server;
wherein the transmitting of the data based on whether the instance of the determined application is activated on the OS instance of the server comprises: when the instance of the determined application is activated on the OS instance of the server, streaming the determined application corresponding to the received request to the user device;
and when the instance of the determined application is deactivated on the OS instance of the server, activating the HOSI corresponding to the determined application, calling another instance of the OS corresponding to the determined application, streaming the determined application and transmitting a user interface (UI) to the user device.

However, Kanigicherla teaches:
determining whether an instance of the determined application is activated on an OS instance of the server; wherein the transmitting of the data based on whether the instance of the determined application is activated on the OS instance of the server comprises: when the instance of the determined application is activated on the OS instance of the server; (Kanigicherla [0052]: The application launch status is received as shown in block 314. From the application launch status received, it is determined if the application launch was successful as shown in block 316.)


Burch teaches:
and when the instance of the determined application is deactivated on the OS instance of the server, activating the HOSI corresponding to the determined application, calling another instance of the OS corresponding to the determined application, (Burch [0051]: “the VM access manager 302 is configured to dynamically initiate or start the VM 301 on the physical machine or a different physical machine when the external resources request the resource, via the relative location. The VM access manager 302 determines that the VM 301 is not instantiated and not running when the request is made for the resource and thusly starts the VM so access to the resource can be obtained”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Burch into that of Bharadwaj and Kanigicherla in order to have the transmitting of the data based on whether the instance 

Banerjee teaches:
streaming the determined application and transmitting a user interface (UI) to the user device; (Banerjee [0022]: “Instantiating the browser application 115 in the virtual machine 110A allows the delivery of a higher performance browsing experience, even over a relatively low bandwidth connection between the user workstation 202 and the application server 105 via the virtual network tunnel 200. The virtual machine 110A implementing the browser application 115 operates in a high performance environment including increased execution speed and a low latency … the output of the browser application 115 sent to the user workstation 202 is essentially a video stream”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Banerjee into that of Bharadwaj, 

As per claim 4, Bharadwaj, Kanigicherla, Burch and Banerjee further teach:
The method of claim 1, further comprising: classifying the at least one application based on at least one of an OS type or a device type; and transmitting classification information regarding the at least one application. (Bharadwaj [0013]: “the method includes providing a list of remote applications installed in at least one Operating System (OS) of the server on the client device, where each remote application generates a remote graphical view”.)

As per claim 6, Bharadwaj, Kanigicherla, Burch and Banerjee further teach:
The method of claim 1, further comprising: receiving a request for data sharing between the executed application corresponding to the received request and another application from the user device; determining, according to the received request for data sharing, memory path information of a memory storing data generated by the executed (Bharadwaj [0024] and [0033])

As per claim 7, Bharadwaj, Kanigicherla, Burch and Banerjee further teach:
The method of claim 1, wherein the transmitting of the data according to the execution of the application corresponding to the received request comprises: receiving, from the user device, an event command for the executed application corresponding to the received request; and transmitting data processed based on the event command to the device. (Kanigicherla figure 5 and [0060]: “At block 502, a request is received to deactivate the first operating system 124. Deactivating the first operating system 124 includes hibernating the first operating system 124 or switching the first operating system 124 to a standby mode or powering off the first operating system 124. At block 504 the widget modules 132 and 134 determine if there are any active or ongoing application sharing sessions. If no active or ongoing application sharing sessions are detected, the first operating system 124 is deactivated as depicted in block 506”; [0061]: “If at block 504, an active or ongoing application status is detected, the widget modules 132 and 134 generate an application sharing status as shown in block 508. The application sharing session status may include various parameters, such as connection time, idle time, open files, etc. At block 510, user confirmation for deactivating the first operating system 124 is requested. If at block 512 the user confirms the deactivation of the first operating system 124, the first operating system 124 is deactivated”.)

As per claim 9, Bharadwaj discloses: A method of controlling, by a user device, access of an application, the method comprising: 
determining, based on a user input, a hybrid operating system interface (HOSI) for managing at least one application that is to be accessed and executed respectively on different operating systems (OSs); transmitting a request to access the determined HOSI to a server including the HOSI, wherein the request to access the HOSI comprises identification information of the application corresponding to the received request, from among the at least one application; (Bharadwaj [0022]: “creating a connection between the client device 102 and one or more server 104 using the connection broker 106. The proxy 108, which runs in the client device 102, may submit the user credentials to create the connection with the connection broker 106. The connection broker 106 may forward them onto the server 104 hosting a session so that the user can be logged into the remote session without entering the credentials again”; [0023]: “the method 400 includes providing a list of remote applications installed in the OS's of the server 104 in a cloud, where each local application generates a remote graphical view. Each server 104 can include different applications associated with the multiple OS's… allowing a user of the client device 102 to select one more remote application from the list of remote applications. The user can select one or more remote application from the client device 102, such as to launch or interact with the application”.)
identification information, when the user device is authenticated by the server based on the transmitted request, when the device is authenticated by the server. (Bharadwaj [0016]: “Prior to connecting with the server 104, user of the client device 102 may submit user credentials to the connection broker 106 in a secure manner and the connection broker 106 forwards them onto the server 104 hosting a session so that the user can be logged into the remote session without entering the credentials again”; [0023]: “the method 400 includes providing a list of remote applications installed in the OS's of the server 104 in a cloud, where each local application generates a remote graphical view. Each server 104 can include different applications associated with the multiple OS's… allowing a user of the client device 102 to select one more remote application from the list of remote applications. The user can select one or more remote application from the client device 102, such as to launch or interact with the application… displaying an integrated view on the client device 102. The integrated view described herein can include the remote graphical view associated with the remotely launched application along with the graphical views of local application installed in the OS of the client device 102”.)  

Bharadwaj did not disclose:
determining whether an instance of the determined application is activated on an OS instance of the server;
when the instance of the application is activated on the OS instance of the server, receiving, from the server, a streaming of the determined application and a user interface (UI) corresponding to the instance of the application;
and when the instance of the application is deactivated on the OS instance of the server, receiving a activation of the HOSI corresponding to the determined application, a call of another instance of the OS corresponding to the application, a streaming of the determined application and a user interface (UI). 

However, Kanigicherla teaches:
determining whether an instance of the determined application is activated on an OS instance of the server; (Kanigicherla [0052]: The application launch status is received as shown in block 314. From the application launch status received, it is determined if the application launch was successful as shown in block 316.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanigicherla into that of Bharadwaj in order to identify whether an instance of the application corresponding to the received request is activated on an instance of an OS of the server. Bharadwaj [0023] teaches the user may select an application from the list to launch or interact with said application. Kanigicherla teaches verifying the success of the application launch before establish remote desktop session, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 


and when the instance of the application is deactivated on the OS instance of the server, receiving a activation of the HOSI corresponding to the determined application, a call of another instance of the OS corresponding to the application, (Burch [0051]: “the VM access manager 302 is configured to dynamically initiate or start the VM 301 on the physical machine or a different physical machine when the external resources request the resource, via the relative location. The VM access manager 302 determines that the VM 301 is not instantiated and not running when the request is made for the resource and thusly starts the VM so access to the resource can be obtained”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Burch into that of Bharadwaj and Kanigicherla in order to have the transmitting of the data based on whether the instance of the determined application is activated on the OS instance of the server comprises: and calling another instance of the OS corresponding to the determined application when the instance of the determined application is deactivated. Kanigicherla figure 3 and [0052] teaches determining if the application launch was successful and if yes, allows interaction between the remote access client and the launched application. It would have been obvious for one of ordinary skill in the art to realize that although Kanigicherla teaches generate an error report when the application launch is not successfully launched, alternative measures, such as start the VM on different machine when the VM is not currently active, can be used to complement the teaching of the prior arts, such combination would enhance the overall appeals of all references.

Banerjee teaches:
receiving, from the server, a streaming of the determined application and a user interface (UI) corresponding to the instance of the application; (Banerjee [0022]: “Instantiating the browser application 115 in the virtual machine 110A allows the delivery of a higher performance browsing experience, even over a relatively low bandwidth connection between the user workstation 202 and the application server 105 via the virtual network tunnel 200. The virtual machine 110A implementing the browser application 115 operates in a high performance environment including increased execution speed and a low latency … the output of the browser application 115 sent to the user workstation 202 is essentially a video stream”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Banerjee into that of Bharadwaj, Kanigicherla and Burch in order to stream the determined application and transmitting a user interface (UI) to the user device. Bharadwaj [0023] teaches “displaying an integrated view on the client device 102. The integrated view described herein can include the remote graphical view associated with the remotely launched application along with the graphical views of local application installed in the OS of the client device 102”, one of ordinary skill in the art can easily recognize that such displaying of the integrated view on the client device would comprise streaming the application to the UI, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results  and is therefore rejected under 35 USC 103.

As per claim 9, Bharadwaj, Kanigicherla, Burch and Banerjee further teach:
The method of claim 8, further comprising transmitting, to the server, a request for data sharing between the executed application and another application, wherein the data is shared with the other application according to the request for data sharing based on memory path information of a memory storing data generated by the executed application.  (Bharadwaj [0024] and [0033])

As per claim 10, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 13, it is the device variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the device variant of claim 6 and is therefore rejected under the same rationale.
As per claim 16, it is the device variant of claim 7 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6 – 10, 13, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196